DETAILED ACTION
Notice of Allowability
This office communication is in response to a response filed on 10/19/2020. Claims are 1-6 are allowed. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The Drawings filed on 10/19/2020 have been accepted. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:

Reid et al. US Patent No. 6,115,776 discloses count a first timer value representing a predetermined time from when a  transmission packet transmitted from a terminal is interrupted; and  count a second timer value representing a predetermined time from when a transmission packet transmitted from a terminal is interrupted (Abstract;Col.6, lines 65-66,Col. 7, lines 1-10).
Bennett et al. Patent No. US 7,953,842 B2 – discloses monitoring RTP data stream based on phone call (Abstract).

However, the prior arts of record do not fairly teach in whole or make obvious: 
relaying the callee transmission packet to the caller terminal, and while the first monitoring timer times out and the second monitoring timer performs counting, generate a callee interpolation packet for interpolating the callee transmission packet and transmit the generated callee interpolation packet to the caller terminal; and 
relaying the caller transmission packet to the callee terminal, and while the second monitoring timer times out and the first monitoring timer performs counting, generate a caller interpolation packet for interpolating the caller transmission packet and transmit the generated caller interpolation packet to the callee terminal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445